

115 HR 345 IH: Stop Foreign Influence Act
U.S. House of Representatives
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 345IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2017Mr. Trott introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit the President, the Vice President, Members of
			 Congress, and other officers of the executive branch from lobbying on
			 behalf of countries designated as countries of particular concern for
			 religious freedom for 10 years after leaving office, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Stop Foreign Influence Act. 2.Prohibition on lobbying for countries of particular concern (a)Prohibition on lobbyingSection 207 of title 18, United States Code, is amended by adding at the end the following new subsection:
				
					(m)Additional restrictions relating to countries of particular concern
 (1)In generalIn addition to the restrictions contained in subsection (f), any person who serves in a position described in paragraph (2) and who, within 10 years after leaving that position, knowingly—
 (A)represents a country of particular concern before any Member, officer, or employee of either House of Congress, or any officer or employee of a department or agency of the executive branch, with the intent to influence a decision of such officer, employee, or Member, in his or her official capacity, or
 (B)aids or advises a country of particular concern with the intent to influence a decision of any Member, officer, or employee of either House of Congress, or any officer or employee of a department or agency of the executive branch, in his or her official capacity,
							shall be punished as provided in section 216 of this title.(2)Positions subject to restriction
 (A)In generalThe positions referred to in paragraph (1) are the following: (i)The President.
 (ii)The Vice President. (iii)A Member of Congress.
 (iv)A covered appointee position. (B)Covered appointee positionFor purposes of this paragraph, an individual serves in a covered appointee position if the individual serves—
 (i)except as provided in clause (ii), in a position in an Executive agency to which the individual was appointed by the President, by and with the advice and consent of the Senate;
 (ii)in a position that is held by an active duty commissioned officer of the uniformed services who is serving in a grade or rank for which the pay grade (as specified in section 201 of title 37) is pay grade O–7 or higher; or
 (iii)in any of the following positions: (I)Deputy Director of National Intelligence.
 (II)Deputy Director of the Central Intelligence Agency. (III)Associate Deputy Director of the Central Intelligence Agency.
 (IV)The Director of the National Clandestine Service. (V)Chief of Station for the Central Intelligence Agency at an embassy or consulate of the United States.
 (3)DefinitionsAs used in this subsection— (A)the term Executive agency means an Executive agency as defined by section 105 of title 5, including the Executive Office of the President;
 (B)the term Member of Congress has the meaning given that term in subsection (e)(9) of this section; and (C)the term country of particular concern means—
 (i)a country which, at any time during the 5-year period ending on the date an individual who serves in a position described in paragraph (2) represents, aids, or advises such country, is designated as a country of particular concern for religious freedom under section 402 of the International Religious Freedom Act of 1998 (22 U.S.C. 6442); and
 (ii)any entity owned or controlled, in whole or in part, by the government of a country described in clause (i)..
 (b)Effective dateThe amendment made by subsection (a) shall apply to any individual who, on or after the date of the enactment of this Act, leaves a position to which section 207(m) of title 18, United States Code (as added by subsection (a)), applies.
			3.Elimination of 20-percent exemption for former Presidents, Vice Presidents, Members of Congress,
			 and other executive branch officers engaging in lobbying on behalf of
			 countries of particular concern
 (a)Elimination of exemptionSection 3(10) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(10)) is amended to read as follows:
				
					(10)Lobbyist
 (A)In generalExcept as provided in subparagraph (B), term lobbyist means any individual who is employed or retained by a client for financial or other compensation for services that include more than one lobbying contact.
 (B)ExceptionSubparagraph (A) does not apply to an individual with respect to a client if the individual’s lobbying activities constitute less than 20 percent of the time engaged in the services provided by such individual to that client over a 3-month period. The previous sentence does not apply to an individual with respect to a client if the client is a country of particular concern (as defined in paragraph (3)(C) of section 207(m) of title 18, United States Code) and the individual held a position to which section 207(m) of title 18, United States Code, applies..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to lobbying contacts made on or after the date of the enactment of this Act.
			